internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp 1-plr-155976-01 date date parent holding_company foundation business l state x y dear this letter is in reply to your letter dated date requesting rulings with respect to a proposed transaction additional information was submitted in a letter dated date the information submitted for consideration is summarized below parent is a nonprofit nonstock state x corporation engaged in business l parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return foundation is a state x nonprofit corporation that has been formed to effectuate the proposed transaction foundation has applied for recognition as an organization described in sec_501 of the internal_revenue_code the above corporations represent that in order to accomplish corporate business plr-155976-01 purposes they desire to convert parent into a stock corporation which will eliminate certain restrictions on parent’s business operations to accomplish these goals the following transaction has been proposed and partially consummated foundation has been formed parent will file a the plan with the appropriate state x regulatory body pursuant to the plan parent will amend and restate its articles of incorporation to convert from a state x nonprofit nonstock corporation to a state x stock corporation the conversion and the surviving corporation newco will continue the legal existence of parent at the time of the conversion all of the outstanding_stock of newco will be transferred to foundation holding_company will be formed as a state x stock corporation and foundation will transfer all of the newco stock to holding_company in exchange for all of the stock of holding_company on or after the effective date of the conversion foundation may sell holding_company stock in one or more private placements or in an initial_public_offering to the public over a period of y years the following representations have been submitted with respect to the proposed transaction a b c d e for purposes of state x law parent and newco will be the same legal entity both before and after the conversion the conversion will occur under a plan_of_reorganization agreed upon before the transaction each party to the conversion will pay its own expenses if any incurred in connection with the conversion other than expenses associated with the formation of foundation which will be paid_by parent in addition parent is obligated to reimburse state x officials for the actual costs of reviewing analyzing and processing the conversion plan after the effective date of the conversion newco and its affiliated subsidiaries will continue to conduct the business operations that parent and its affiliated subsidiaries conducted immediately prior to the effective date of the conversion the conversion is not part of a plan to periodically increase the proportionate interest of any shareholder in the assets or earnings_and_profits of parent plr-155976-01 f g parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 foundation has no current plan or intention to sell holding_company stock to holding_company or any corporation related to holding_company based solely on the information submitted and the representations made it is held as follows with respect to the conversion described above the conversion of parent from a nonprofit nonstock corporation to a stock corporation will constitute a reorganization within the meaning of sec_368 parent will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by parent parent’s basis in its assets its holding_period for its assets its earnings_and_profits its annual_accounting_period and its accounting methods will not be affected by the conversion no gain_or_loss will be recognized by foundation on its receipt of parent’s shares in connection with the conversion sec_354 the parent consolidated_group will remain in existence following the transaction with holding_company as the new common parent sec_1_1502-75 the proposed transaction will qualify as a group structure change under sec_1_1502-33 and the earnings_and_profits of holding_company will be adjusted immediately after holding_company becomes the new common parent to reflect the earnings_and_profits of parent immediately before parent ceases to be the common parent sec_1_1502-33 holding company’s basis in newco stock immediately after the group structure change will be newco’s net asset basis as determined under sec_1_1502-31 subject_to the adjustments described in sec_1_1502-31 sec_1 b based solely on the information submitted and the representations made it is held as follows with respect to the formation of holding_company described above no gain_or_loss will be recognized by holding_company upon the receipt of newco stock in exchange for the issuance of holding plr-155976-01 company stock sec_1032 we express no opinion about the tax treatment of the transaction under other provisions of the internal_revenue_code or the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings furthermore we express no opinion with respect to sec_833 of the code including whether the conversion constitutes a material_change within the meaning of sec_833 if the conversion constitutes such a material_change we express no opinion on its effect on the above rulings this ruling letter has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter_ruling is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours associate chief_counsel corporate michael j wilder senior technician reviewer branch
